                          AL VIN K. HELLERSTEIN
                      UNITED STATES DISTRICT JUDGE
                      UNITED STATES DISTRICT COURT
                    .SOUTHERN DISTRICT OF NEW YORK
                            500 PEARL STREET
                         NEW YORK, NY 10007-1581
                                (212) 805-0152


TO:           Concerned Parties

                                                                           / ',o
FROM:         Brigitte Jones, Courtroom Deputy                   Date: 3/ti/2020
              by Order of Judge Alvin K. Hellerstein

Dominique Shaw v. Requisite Bootie, Inc. dba Lucien French Bistro, et al. - 19
civ. 11030


The initial pre-trial conf. previously set for 3/20/2020 is hereby adjourned.


You are hereby notified that you are required to appear for an initial pre-
trial conf.
                      Date : April 24, 2020
                      Time: 10:00 am
                      Place: U.S. Courthouse - Southern District of New York
                              500 Pearl Street
                              Courtroom 14D
                             New York, New York 10007


It is ORDERED that counsel to whom this Order is sent is responsible for faxing a copy to
all counsel involved in this case and retaining verification of such in the case file. Do not
fax such verification to Chambers.


                                                   So Ordered,
